Citation Nr: 0023720	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to August 14, 1996 for 
a 20 percent evaluation for internal derangement of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to June 
1983.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois. 

The veteran submitted a substantive appeal in November 1996 
upon which he requested a hearing before a hearing officer at 
the RO.  The veteran was scheduled for a hearing on April 2, 
1997.  The record contains a signed statement from the 
hearing officer dated on April 2, 1997.  The hearing officer 
stated that the veteran canceled his hearing on that date per 
VAF 21-4138 dated April 2, 1997.  The record contains an 
April 2, 1997 VAF 21-4138 signed by the veteran.  While the 
VAF 21-4138 contains no specific language from the veteran 
regarding the cancellation of his hearing, the veteran was 
afforded an opportunity for the RO hearing, and as such, no 
further action is required.  The Board finds that the hearing 
officer's statement, albeit poorly worded, considered in 
conjunction with the submission of the VAF 21-4138 of that 
date, provides a reasonable basis for the Board to conclude 
that the veteran appeared before the hearing officer, 
declined the scheduled hearing, and submitted the VAF21-4138 
in lieu of the personal hearing.

In a statement in support of claim dated April 2, 1997, the 
veteran stated that he wished to withdraw his claim for an 
increased evaluation for a right knee disability.  
Accordingly, this claim is not currently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A November 1991 rating decision confirmed and continued a 
10 percent rating for the veteran's service-connected right 
knee disability.

3.  The veteran was issued notice of the November 1991 rating 
decision, including his appellate rights, that month.

4.  No appeal was taken from the November 1991 rating 
decision.

5.  A new claim for an increased rating for a right knee 
disability was not received from the veteran until August 14, 
1996.

6.  A July 31, 1996 VA record containing a physician's 
request that the veteran's right knee be examined does not 
meet the criteria to be considered an informal claim for an 
increased rating.

7.  The medical evidence of record dated in the year prior to 
August 14, 1996 does not indicate that the veteran's service-
connected right knee disability met the criteria for a 20 
percent rating.


CONCLUSION OF LAW

The criteria for an effective date prior to August 14, 1996 
for a 20 percent rating for internal derangement of the right 
knee have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 
1991); 38 C.F.R. §§ 3.400(o)(2), 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date prior to August 14, 1996 
for a 20 percent rating for a service-connected right knee 
disability.  He maintains that the 20 percent rating should 
have been made effective from October 25, 1986.

By rating action in September 1983 the veteran was granted 
service connection and a 10 percent rating for residuals of a 
right knee injury effective from June 1983.  The veteran 
underwent surgery of the right knee in May 1986.  By rating 
action in September 1986 the veteran was granted a temporary 
total evaluation for convalescence from May 1986.  This 
rating action restored the veteran's right knee disability 
rating to 10 percent effective from August 1, 1986.  Pursuant 
to a VA examination conducted on October 25, 1986, a rating 
decision in December 1986 confirmed and continued the 10 
percent evaluation for the disability at issue.  Notice of 
the determination and the veteran's appellate rights were 
issued in January 1987 to the veteran.  In April 1987 the 
veteran submitted a notice of disagreement, asserting that he 
was entitled to more than a 10 percent rating following his 
right knee surgery.  Pursuant to a June 1987 rating decision, 
in July 1987, the RO advised the veteran that based upon all 
the evidence of record, including his "last examination on 
October 25, 1986," the evidence did not warrant a change in 
the 10 percent evaluation.  A statement of the case with a 
cover letter informing the veteran of the steps necessary to 
complete his appeal of the denial of his claim was sent to 
the veteran and his representative later in July 1987.  No 
further communication was received from the veteran within 
the remaining appeal period for either the September 1986 or 
December 1986 rating decisions, nor within one year of the 
July 1987 rating notice.

The veteran was provided notice of, and his right to appeal, 
rating decisions in October 1988, and January, June and 
November 1991, which confirmed and continued the 10 percent 
rating for the disability at issue.  No appeal was taken from 
any such determination.

A new claim for an increased rating for a right knee 
disability was received from the veteran on August 14, 1996.  
The veteran stated that his right knee had been more than 10 
percent disabling since reconstruction of that knee in 1986.

By rating action in September 1996 the veteran was granted an 
increased rating of 20 percent for his service-connected 
right knee disability effective from August 14, 1996.  In a 
notice of disagreement received in October 1996, which 
initiated the current appeal, the veteran claimed that his 20 
percent rating for his right knee should have been effective 
from October 25, 1986.  

Applicable law and regulation provide that the effective date 
for an increase in disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date, otherwise, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

In this particular case, as indicated previously, a 10 
percent evaluation was restored for the veteran's right knee 
disability effective from August 1986, following a 100 
percent surgical convalescence rating, by rating action in 
September 1986.  While the veteran disagreed with the 10 
percent rating, he did not submit a substantive appeal within 
60 days of the statement of the case, or within one year of 
notice of the September 1986 or December 1986 rating 
decisions.  Accordingly, the September 1986 and December 1986 
rating actions are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  Further, the veteran did not appeal any 
confirming 1987, 1988 or 1991 rating decision thereafter.  As 
such, those determinations are also final.  38 U.S.C.A. 
§ 7105.  The Board observes that clear and unmistakable error 
has not been alleged with respect to any prior rating 
decision.

The RO received a new claim for an increased rating for a 
right knee disability on August 14, 1996.  By rating action 
in September 1996 the veteran was awarded a 20 percent rating 
effective from August 14, 1996, the date of receipt of the 
veteran's new claim.  The RO based the 20 percent rating on 
the results of an August 30, 1996 VA examination report.

The medical evidence of record dated in the year prior to 
August 14, 1996 does not give a description of the veteran's 
right knee disability.  The veteran's representative has 
claimed that there is a July 31, 1996 VA outpatient treatment 
record showing degenerative arthritis of the right knee, 
indicating that the veteran's right knee disability was more 
than 10 percent disabling at that time.  The Board notes that 
this document actually reflects examination of the veteran's 
right knee in November 1996, which is subsequent to the 
veteran's current effective date of 

August 14, 1996.  The July 31, 1996 date on that document 
refers to the date that a physician's request was made for 
examination of the veteran's right knee.

The Board has considered whether the July 31, 1996 VA 
physician's request for an examination of the veteran's right 
knee could be considered to be an informal claim for an 
increase under 38 C.F.R. § 3.157(b).  

The provisions of 38 C.F.R. § 3.157 (1999) direct, in 
pertinent part, that:

(a) General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.....

	(b) Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen. ....

	(1)  Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  [Emphasis 
added.].  . . .  The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission.

The Board notes that the July 31, 1996 notation was made when 
the veteran was being treated for opiate abuse, not for a 
right knee disability.  The Board also notes that the July 
31, 1996 notation was a VA physician's request for an 
examination of the veteran's right knee.  Since the July 31, 
1996 notation was not an examination or a hospital admission 
for treatment of the veteran's right knee, that notation did 
not meet the criteria required to be considered an informal 
claim.

Since the veteran's reopened claim was received on August 14, 
1996 and since it is not factually ascertainable that an 
increase in right knee disability had occurred within 1 year 
of the veteran's reopened claim, the earliest effective date 
for which the veteran is entitled to a 20 percent rating for 
his right knee disability is the date of receipt of the 
veteran's claim, which was August 14, 1996.  38 C.F.R. 
§ 3.400(o)(2).  


ORDER

Entitlement to an effective date prior to August 14, 1996 for 
a 20 percent evaluation for internal derangement of the right 
knee is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 

